Citation Nr: 0309992	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2000 and a copy of the transcript 
of that hearing has been associated with the record on 
appeal.

This case was previously before the Board and was remanded in 
August 2000 for additional development.  The Board finds the 
case is not yet ready for appellate review, and should be 
remanded again.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the veteran's claim 
was denied by the RO in April 1996.  Subsequently, the RO 
issued a Statement of the Case Dated in June 1998 which 
informed the veteran that an increased rating for PTSD was 
being denied because the veteran did not meet the criteria 
for the next higher evaluation.  The SOC discussed the RO's 
conclusions and provided reasons and bases.  The veteran was 
also provided Supplemental Statements of the Case (SSOCs) in 
July 1998, January 1999 and December 2002.  The Board notes 
that the veteran was sent letters in September 2001 and March 
2002 that discussed the VCAA, but both of these letters 
discussed what would be needed to grant a service connection 
claim, rather than to grant the increased rating that the 
veteran was seeking.  The Board notes that the VCAA requires 
that the veteran be informed what evidence would be necessary 
to grant the claim and what actions the RO will take and what 
actions the veteran must take.  The RO did not accomplish 
this notification with the two letters it sent.  Accordingly, 
the Board finds that VA has not satisfied its duty under the 
VCAA to notify and assist the veteran with regards to his 
claim.  

Additionally, the Board's remand decision in August 2000 
specifically instructed the RO to obtain additional evidence 
and then readjudicate the claim under either the old or the 
new PTSD rating criteria, applying the one that was most 
favorable to the veteran.  See, Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The RO did issue an SSOC in October 
2002 but only the new rating criteria were considered, and 
there was no determination that the new criteria were more 
favorable to the veteran.  This case should be readjudicated 
under both the old and the new rating criteria and a 
determination should be made as to which is more favorable to 
the veteran.

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  The RO should ensure that the 
notification requirements and development 
procedures contained in the VCAA are fully 
complied with and satisfied.  In 
particular, the RO should inform the 
appellant of the type of evidence required 
from him to substantiate his claim for an 
increased evaluation for PTSD.  He should 
be advised that such evidence needs to 
demonstrate that he meets the criteria for 
a higher rating.  The veteran should also 
be informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance, and the veteran 
should be informed what actions the RO 
will take and what actions he must take.

2.  After the above requested action has 
been completed, the RO should review the 
veteran's claims.  If the benefits sought 
on appeal remain denied, a Supplemental 
Statement of the Case should be furnished 
to the veteran, and he should be afforded 
the appropriate period of time to respond.  
The RO should specifically consider all 
evidence in the claims folder, and should 
address both the old and the new rating 
criteria for PTSD.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




